Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      27-OCT-2021
                                                      01:44 PM
                          SCPW-XX-XXXXXXX             Dkt. 6 ODDP

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                     BETTY SKILES, Petitioner,

                                vs.

      DAVID Y. IGE, Governor, State of Hawai‘i, Respondent.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of petitioner Betty Skiles’s

petition for writ of mandamus, filed on October 8, 2021, the

supporting documents, and the record, the issue presented in the

petition does not warrant this court’s intervention by way of an

extraordinary writ, and petitioner has alternative means to seek

relief, including seeking relief in the circuit court as provided

by law.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929 P.2d

1359, 1361 (1996) (with respect to a public official, mandamus
relief is available to compel an official to perform a duty

allegedly owed to an individual only if the individual’s claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          DATED: Honolulu, Hawai#i, October 27, 2021.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd E. Eddins




                                2